In re Hamilton, Marcus; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “H”, No. 324-246.
Stay of execution is granted. The execution of Marcus Hamilton scheduled for March 26,1998 is stayed pending the completion of post conviction relief proceedings. Because the defendant has not had a first opportunity to file a petition for post conviction relief, and based on his representations that he will file a petition for post conviction relief by May 12, 1998, defendant is hereby ordered to file such petition in the appropriate district court on or before May 12, 1998. Failure to file on or before May 12, 1998, shall result in the dissolution of this stay order and the trial court shall reset the execution date pursuant to La.R.S. 15:567. Defendant’s writ is otherwise denied.
TRAYLOR and KNOLL, JJ., would deny the writ.
VICTORY, J., not on panel.